Defendant gave Robinson her note payable to him or bearer, for lightning-rods put by him on her house. He sold the note to plaintiff" before it was due, and plaintiffs testimony was to the effect that he' bought • it in good faith and without notice of any defence or that it would not be paid; while defendant’s husband testified that he warned plaintiff not to trade for it, as it was not .a just debt and would not be paid. The pleas to the suit upon it were, the general issue, and failure of consideration. Plaintiff testified, that he had been in the habit of purchasing these notes, and had always been careful in making such purchases, making inquiries as to the solvency of the makers of the notes, before buying them. It was objected that his custom as to other notes was not relevant or admissible; and the objection was overruled.
There was testimony for defendant that the rods were worthless, of defective material, breaking soon after be*523ing put up, and improperly fastened to the house, etc. Robinson testified, that they were properly and substantially put up and were suitable for the purpose, and there was no better copper rod on the market. He was allowed to testify further, over objection that the testimony was irrelevant and incompetent, that thousands of feet of these same rods were on public buildings in Macon attached in the same way, and they gave entire satisfaction. He also testified, that defendant never gave him any notice that these rods needed repairing, and that he gave a written guarantee of the rods when he put them up. Defendant’s counsel requested a charge, that whether there was or was not a written guarantee, the defendant could plead failure of consideration, and that if such plea was sustained, the jury should find in favor of defendant. The request was denied.
E. H. Cutts and T. C. Taylor, for plaintiff in error.
W. B. Stubbs, contra.